Appeal from order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about November 12, 2003, which, sua sponte, directed the Clerk to enter judgment dismissing the complaint, unanimously dismissed, without costs.
There is no right of appeal from a sua sponte order (Hladun-Goldmann v Rentsch Assoc., 8 AD3d 73 [2004]). We decline to grant leave to appeal (CFLR 5701 [c]) since the record is inadequate to permit review of plaintiffs’ claim that their failure to implement prior orders restoring the action to the trial calendar was due to excusable law office failure. Concur — Tom, J.E, Andrias, Friedman, Sullivan and Nardelli, JJ.